    Robert E.L. Bonaparte, OSB #883411
    E-mail: bob@bb-law.net
    SHENKER & BONAPARTE, LLP
    1500 SW ist Avenue, Suite 765
    Portland, OR 97201
    Telephone: (503) 242-0008
    Facsimile: (503) 323-7360
    Attorneys for Plaintiff Julian Marcellis



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                               PORTLAND DIVISION

    JULIAN MARCELLIS,                            Case No. 3: 17-cv-02019-AC

                        Plaintiff,               STIPULATION AND ORDER OF
                                                 DISMISSAL WITH PREJUDICE
             v.
    ALLSTATE INSURANCE COMPANY,

                        Defendant.


             THE PARTIES HEREBY STIPULATE and agree that the above-

    captioned matter has been fully compromised and settled between them and

    the same may be dismissed with prejudice and without attorney fees and

    costs.

             Dated this 1st day of November, 2018.

SHENKER & BONAPARTE, LLP                     COLE, WATHEN, LEID & HALL, P.C.

   ls/Robert E.L. Bonaparte                     ls/Ryan J. Hall
Robert E.L. Bonaparte, OSB No. 883411        Ryan J. Hall, OSB No. 030549
Attorney for Plaintiff                       Attorney for Defendant


    Page 1 - STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
                          ORDER OF DISMISSAL

      IN CONFORMITY with the foregoing stipulation, this action is hereby
dismissed with prejudice and without attorney fees and costs.




Presented by:

SHENKER & BONAPARTE, LLP

   ls/Robert E. L. Bonaparte
Robert E.L. Bonaparte, OSB No. 883411
Attorney for Plaintiff


Approved for Entry:


COLE, WATHEN, LEID & HALL, P.C.

  ls/Ryan J. Hall
Ryan J. Hall, OSB No. 030549
Attorney for Defendant




Page 2 - STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
